Citation Nr: 1801556	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for depressive disorder, to include as secondary to the service-connected degenerative arthritis, lumbar spine.

2. Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine.

3. Entitlement to a rating in excess of 10 percent for left lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from October 1986 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for depression.  This matter further comes before the Board from a January 2014 rating decision of the St. Petersburg, Florida RO, which denied a rating in excess of 20 percent for degenerative arthritis, lumbar spine, and denied a rating in excess of 10 percent for left lateral epicondylitis.  The RO in St. Petersburg, Florida currently retains jurisdiction in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the claim for service connection for depressive disorder, the Veteran contends that he has depression due to chronic back pain related to his service-connected degenerative arthritis of the lumbar spine.

On a VA examination in August 2010, the examiner indicated, with regard to whether the Veteran's depression is due to or a result of degenerative arthritis of the lumbar spine, that the issue could not be resolved without resort to mere speculation, and that there was no pathological mechanism that could explain the development of mood symptoms in physiological terms between his degenerative arthritis of the lumbar spine.  The examiner also noted that it was more likely that the Veteran's depressed mood was multifactorial in etiology.  

On a VA examination in November 2013, the examiner indicated he would have to resort to mere speculation to opine if the Veteran's depressive disorder was proximately due to or the result of his service-connected degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran's depressive disorder could be due to the chronic arthritis or a number of other stressors including physical separation from his wife and children, unemployment, and financial stress.  

The Board notes that although the VA examiners in 2010 and 2013 indicated that to provide an opinion regarding a link between the Veteran's depressive disorder and his service-connected lumbar spine would require speculation, the examiner did not address whether the Veteran's service-connected low back disability aggravated his depression.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Therefore, the Board concludes that another VA opinion is warranted.

With regard to the claims for higher ratings, the Board notes that the Veteran's most recent VA examinations regarding the severity of his lumbar spine degenerative arthritis and left lateral epicondylitis was in December 2013.  In his substantive appeal (VA Form 9) submitted in March 2016, the Veteran indicated that "VA decided [his] case incorrectly because [his] left epicondylitis and back condition [are] worse".  Thereafter, in the Appellant's Brief submitted in December 2017, the representative noted that the Veteran had not been afforded VA examinations to evaluate the severity of his claimed disabilities in four years, and also noted that the Veteran maintained the AOJ failed to consider the functional limitation which existed due to painful motion and flare-ups related to his back disability and left elbow disability.  The representative also noted that review of the record revealed that the current evaluations were inadequate based on the severity of these disabilities as reflected by the clinical and lay evidence.  Review of the record also shows that on a VA treatment record dated in March 2016, examination of the Veteran's lumbosacral spine revealed decreased flexion, extension, and left and right lateral rotation, as well as bilateral lower lumbar paraspinal muscular tenderness and spasms.  Thus, the Board finds that there is a suggestion of a worsening in the Veteran's low back and elbow disabilities since the previous examination, and to ensure that his own complaints are sufficiently considered by a VA examiner, the Board finds that the matter should be remanded for a new VA examination so that a detailed picture of the current state of his lumbar spine and left elbow disabilities may be obtained.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1. With any assistance needed from the Veteran, obtain copies of any recent VA and/or private treatment for his lumbar spine disability and/or left lateral epicondylitis.  Negative replies should be requested.

2. Regarding the claim for service connection for a depressive disorder, forward the claim to the VA examiner who provided the November 2013 VA examination report, for a supplemental opinion.  The examiner should review the claims folder and opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's depressive disorder was aggravated by his service-connected lumbar spine disability.  The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor.  If the original VA examiner (from 2013) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.

3. After all additional records are associated with the claims file, to the extent available, provide the Veteran with an appropriate examination to determine the severity of the service-connected degenerative arthritis of the lumbar spine.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must comment on any lower back pain upon active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4. After all additional records are associated with the claims file, to the extent available, provide the Veteran with an appropriate examination to determine the severity of the service-connected left lateral epicondylitis.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

5. After completing the above actions, and any other development as may be indicated, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

